UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


IN RE: KEURIG GREEN MOUNTAIN SINGLE-SERVE
COFFEE ANTITRUST LITIGATION                            CIVIL ACTION NO.: 14 MD 2542 (VSB) (SLC)

                                                                   SEALING ORDER


SARAH L. CAVE, United States Magistrate Judge.

         Pursuant to the discovery conference held Monday, March 2, 2020 between Plaintiff, JBR,

Inc. d/b/a Rogers Family Company (“JBR”) and Defendant Keurig, the Court ORDERS as follows:

   (1) Motion to Compel Answers to Certain Deposition Questions (ECF No. 755)

         Keurig shall submit to JBR a list of former JBR employees for whom, based on the current

record, the reason why their employment with JBR ended is uncertain. For each employee, JBR

must provide one of two answers: (1) that the employee was terminated, or (2) that the

employee left voluntarily.

         The parties are directed to meet and confer as to whether the parties agree to reopen

Mr. Rogers’s deposition for the purposes of questioning on this topic, or whether a Rule 30(b)(6)

witness be designated.

   (2) Motion Challenging Clawback of an April 9, 2014 Email (ECF No. 761)

         Having reviewed the April 9, 2014 email in camera, as well as the parties’ supplemental

submissions (ECF Nos. 814 and 820), JBR’s Motion challenging Keurig’s clawback is DENIED.


Dated:          New York, New York
                March 4, 2020
                                                            SO ORDERED
